JACOBS, Circuit Judge,
concurring.
The Opinion of the Court by Judge Ca-branes covers the field, and I concur in it. The Opinion proceeds in the scholarly, systematic way needed to meet and rebut the arguments generated by years of ceaseless effort to enroll felons as members of the electorate. Although it has become necessary to meet these arguments and casuis-tries laboriously on their own terms, the case can be decided more simply.
Section 1973 is composed of subsections (a) and (b). Subsection (b) references and implements (a); so they must be read together. A reading that puts them at cross-purposes is untenable and cannot be called plain meaning.
The plaintiffs invoke subsection (a) as the premise for a right of felons to join the electorate:
(a) No voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2) [42 USCS § 1973b(f)(2) ], as provided in subsection (b).
42 U.S.C. § 1973(a) (emphasis added). Subsection (b) expressly furnishes a touchstone for detecting a violation of the right to vote that is protected in subsection (a):
(b) A violation of subsection (a) is established if, based on the totality of circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice....
42 U.S.C. § 1973(b) (emphasis added).
The right to vote in subsection (a) is thus informed by subsection (b): in particular, every “class of citizens protected by subsection (a)” (in this appeal, African-*342Americans) is composed of citizens who by law may and should enjoy as full an “opportunity [as] other members of the electorate to participate in the political process.” Such a full “opportunity” includes the freedom to ring doorbells, speak on street-corners, assemble and rally, raise contributions (subject to campaign finance rules), and campaign for candidates everywhere the public can be found.
Thus no “class of persons protected by subsection (a)” could include felons who would otherwise be in that class, because some felons (ie., prisoners) are legitimately deprived by the State of the full opportunity to participate in the political process, and would be so deprived even if they could vote. The enfranchisement of felons can never be a remedy for a violation of subsection (a) because afterward, the “class of citizens protected by subsection (a)” would still include persons who suffer a state-imposed deficit of the “opportunity” enjoyed by “other members of the electorate to participate in the political process ....” By the same token, the disenfranchisement of felons cannot be a practice that is limited by subsection (a).
Section 1973, read as a whole, does not allow a reading that would consider felons to be members of any “class of citizens protected by subsection (a).” It follows that no erosion of felon disenfranchisement was intended by the legislative intelligence that drafted and joined together the two complementary subsections.
Judge Parker’s dissent (at footnote 1) responds in the words of Chisom v. Roemer, 501 U.S. at 395, 111 S.Ct. 2354, that the “purposes” of Section 2 “are apparent from its text”: to adopt a “results test” in Section (a) and to give guidance in Section (b) “about how the results test is to be applied.” So far, so good; and Chisom thus reconfirms that (a) and (b) are to be read together. The dissent then goes on, however — “[i]n other words” — to make a point that better serves the dissent’s reading. My point remains, unimpaired: Sections (a) and (b), read together and given their plain meaning, reflect a draftsman’s assumption that the enactment protects the rights of all who may and should enjoy as full an “opportunity [as] other members of the electorate to participate in the political process” and no one else — not children, not aliens, and not the imprisoned. Section 1973 reads unambiguously as a guarantee of rights for free people, and has nothing to do with the voting of persons who are not permitted to make unmonitored phone calls, or to go at large, or to eat their food with knives and forks.1 Arguments to the contrary demean the Voting Rights Act.

. Judge Calabresi points out in response that Hayden is on parole and therefore has the capacity to participate fully in the political . process even though he cannot vote. The issue, however, is whether Congress intended the Voting Rights Act to enfranchise felons, a population that necessarily includes those who are incarcerated. That population includes, for example, Jalil Abdul Muntaqim, the plaintiff whose case we originally agreed to hear when we undertook to review this issue en banc. Muntaqim cannot fully participate in the political process for the very good reason that he is being incarcerated long-term for having murdered two police officers.
Judge Calabresi's second point is that felon disenfranchisement laws motivated by intentional discrimination are unconstitutional under the Fourteenth Amendment, by virtue of Hunter v. Underwood, 471 U.S. 222, 105 S.Ct. 1916, 85 L.Ed.2d 222 (1985). But nothing in Hunter v. Underwood applies to the intent of Congress in enacting Section 1973. As to that intent, I agree with Judge Calabresi that the present Congress would not enfranchise Death Row; I do not share his apparent belief that some earlier Congress thought this would be a good idea.